DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 8/31/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No.: US 7,287,077 B2 to Haugh et al(hereafter referenced as Haugh).
Regarding claim 8, Haugh discloses “one or more tangible, non-transitory, computer-readable media, comprising computer-readable instructions that, when executed by one or more processors, cause the one or more processors to: receive, from a process, a request to bind to an entitlement-restricted port”(request to bind received[Fig.4b/item 423] see also privileged ports [Fig.2b]); “identify an entitlement associated with the process”(CMP user/App ID for reservations found [Fig.4b/item 427]); “determine whether the entitlement associated with the process corresponds to an entitlement criteria to bind to the entitlement-restricted port”(determine if the ID reservations have been found , if yes proceed to bind process Figure 4B/item 429 if no proceed to ignore process Figure 4B/item 428]); “upon determining that the entitlement corresponds with the entitlement criteria, bind the entitlement-restricted port to the process”(provide bind to process [Fig.4b/item 249]) ; “and upon determining that the entitlement does not correspond with the entitlement criteria, deny binding of the entitlement-restricted port to the process”(if no proceed to ignore process Figure 4B/item 428]) 
Regarding claim 9 in view of claim 8, Haugh discloses “wherein causing the one or more processors to bind the entitlement-restricted port to the process comprises preventing another process from binding to the entitlement- restricted port”(when a competing resource requests access to the port, the other resource is prevented from accessing the port [Col.2/lines 32-34]).


Regarding claim 10 in view of claim 8, Haugh discloses “wherein the entitlement-restricted port comprises a Transmission Control Protocol (TCP) port or User Datagram Protocol (UDP) port” (TCP/IP header of a data packet transmitted on the network of FIG. 2A With port numbers [Fig.3])
	Regarding claim 11 in view of claim 8, Haugh discloses “wherein the entitlement-restricted port comprises a port number of between 0 and 1023” (remote job entry application has the port number of 5; the Hypertext Transfer Protocol (HTTP) application has the port number of 80; and the Post Office Protocol Version 3 (POP3) has the port number of 110 [Col.1/line 64 - Col.2/line 4])
Regarding claim 12 in view of claim 8, Haugh discloses “ wherein the entitlement is identifiable by a property of a binary executable that is protected by code signing” (incoming sequence number field 352 and an acknowledgment, or outgoing sequence number field 350, used to order data packets that are associated with a fragmented data transfer [Col.6/lines 1-6] see also code bits [Fig.3])).
Regarding claim 13 in view of claim 8, Haugh discloses “wherein the entitlement is code-signed when the process is built or compiled”(bind access is only provided when the user ID or process ID matches [Col.3/lines 49-53]).
Regarding claim 14 in view of claim 8, Haugh discloses “wherein causing the one or more processors to determine that the entitlement correlates to the entitlement-restricted port comprises querying a table that stores a plurality of entitlement-restricted port numbers and associated entitlements that grant permission for binding a plurality of entitlement-restricted ports corresponding to the plurality of entitlement-restricted port numbers.”(a table structure is associated with each port and includes the list of users and processes With bind authority for the particular port, when a bind request is received at the server, the port control application extracts the ID of the user or process and checks the ID against those Within the table of the requested port. Bind access is provided only When the user ID or process ID matches one that is Within the table. [Col.3/lines 40-53]).
Regarding claim 15, Haugh discloses “an electronic device comprising: one or more storage devices configured to store a table listing a plurality of port numbers and a plurality of entitlements that grant permission for binding a plurality of ports corresponding to the plurality of port numbers” (load bind permission and tables [Fig.4b/item 421]); “one or more processors configured to: receive a request from a process to bind to a port of the plurality of ports”(bind request received [Fig.4b/item 423]); “identify an entitlement of the plurality of entitlements associated with the process” (request to bind received[Fig.4b/item 423] see also privileged ports [Fig.2b]); “determine that the entitlement associated with the process corresponds to the port based on the table” ; and bind the port to the process in response to at least determining that the entitlement corresponds to the port”(bind access is provided only When the user ID or process ID matches one that is Within the table. [Col.3/lines 40-53]).
Regarding claim 16 in view of claim 15, Haugh discloses “wherein the table lists a plurality of indications of whether each port of the plurality of ports is statically defined at build time or supplied dynamically at runtime”(the tables are dynamically accessed by configuration file during a bind request for the particular port [Col.7/lines 8-10]).
Regarding claim 17 in view of claim 15, Haugh discloses “wherein the one or more processors are configured to: authenticate the entitlement prior to binding the port to the process”; and bind the port to the process in response to at least authenticating the entitlement” (bind access is provided only When the user ID or process ID matches one that is Within the table. [Col.3/lines 40-53]).
Regarding claim 18 in view of claim 15, Haugh discloses “ wherein the one or more processors are configured to: receive an additional request from an additional process to bind to the port”(bind request received [Fig.4b/item 423] is port available [Fig.4b/item 425]); “identify the entitlement associated with the additional process; and bind the port to the additional process” (bind access is provided only When the user ID or process ID matches one that is Within the table. [Col.3/lines 40-53]).
Regarding claim 19 in view of claim 18, Haugh discloses “wherein the one or more processors are configured to bind the port to the additional process after the process releases the port.” (bind access is provided only When the user ID or process ID matches one that is Within the table. [Col.3/lines 40-53]).
Regarding claim 20 in view of claim 18, Haugh discloses “wherein the one or more processors are configured to bind the port to the additional process while the port is bound to the process” (bind access is provided only When the user ID or process ID matches one that is Within the table. [Col.3/lines 40-53]).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Patent No.: US 7,287, 077 B2 to Haugh et al(hereafter referenced as Haugh) in view of Patent No.: US 10,365,941 B2 to Borra et al(hereafter referenced as Bora).
Regarding claim 1, Haugh discloses “a computer-implemented method comprising: receiving, via a computer(local server [Fig.2a/item 205]), a first request from a first process to bind a first port”(receive bind request [Fig.4b/item 423]) ; “identifying, via the computer, a first entitlement associated with the first process” (CMP user/App ID for reservations found [Fig.4b/item 427]); “determining, via the computer, that the first entitlement associated with the first process corresponds to the first port” (determine if the ID reservations have been found , if yes proceed to bind process Figure 4B/item 429 if no proceed to ignore process Figure 4B/item 428]); “binding, via the computer, the first port to the first process in response to determining that the first entitlement corresponds to the first port” (provide bind to process [Fig.4b/item 249])
Haugh does not explicitly disclose “receiving, via the computer, a second request from a second process to bind a second port” ; identifying, via the computer, a second entitlement associated with the second process; determining, via the computer, that the second entitlement associated with the second process corresponds to the second port; and binding, via the computer, the second port to the second process in response to determining that the second entitlement corresponds to the second port.”
However, Borra in an analogous art discloses “receiving, via the computer, a second request from a second process to bind a second port”(Dynamically bind a second port with the virtual device Borra [Fig.10/item 1008]) ; “identifying, via the computer, a second entitlement associated with the second process”(ports 302, and 308 are associated with identifiers Borra[Col.6/lines 40- 45]); “determining, via the computer, that the second entitlement associated with the second process corresponds to the second port” (Dynamically bind a second port with the virtual device Borra [Fig.10/item 1008]); “and binding, via the computer, the second port to the second process in response to determining that the second entitlement corresponds to the second port” (Dynamically bind a second port with the virtual device Borra[Fig.10/item 1008] and transmit information via the communication path Borra [Fig.10/item 1010]).
Therefore, it would have been obvious to one of ordinary in the art at the time the invention was filed to  modify Haugh port binding process with Borra’s dynamically binding of a second port in order to provide data integrity. On of ordinary skill in the art would have been motivated to combine because Haugh discloses a first port binding process and Borra illustrates a second port binding process via a communication path and both are from the same field of endeavor.
Regarding claim 2 in view of claim 1, the references combined disclose “wherein the first entitlement is the same as the second entitlement” (i.e. entitlement is the allowing making the communication connection once process has been authenticated Haugh[Fig.5/item 535,540] see also Bind second port and transmit communication Borra [Fig.10/items 1008, 1010]), “the first process is different from the second process” (determine if the ID reservations have been found , if yes proceed to bind process Haugh[Figure 4B/item 429] if no proceed to ignore process Haugh[Figure 4B/item 428]), “and the first port is different from the second port” (second port is dynamically binded with a virtual device Borra [Fig.10/item 1008]).
Regarding claim 3 in view of claim 1, the references combined disclose “wherein the first port is the same as the second port” (bind permission are same in first and second ports Haugh[Fig.2b/ item 121]), “the first entitlement is different from the second entitlement” (users of port 1 contain different entitlements from users of other ports Haugh[Fid.2b/item 121]), “and the first process is different from the second process.” (second port is dynamically binded with a virtual device Borra [Fig.10/item 1008]).
Regarding claim 4 in view of claim 3, the references combined disclose “wherein binding the second port to the second process occurs after the first process releases the first port” (receive Information via a First Port Bora[Fig.10/item 1002] and dynamically bind second port with a virtual device Borra [Fig.10/item 1008]).
Regarding claim 5 in view of claim 3, the references combined disclose “wherein binding the second port to the second process occurs while the first port is bound to the first process.” (receive Information via a First Port Bora[Fig.10/item 1002] and dynamically bind second port with a virtual device Borra [Fig.10/item 1008]).
Regarding claim 6 in view of claim 1, the references combined disclose “comprising receiving, via the computer, a first indication of a purpose for binding the first port to the first process” (receive bind request Haugh[Fig.4b/item 423]), “and receiving a second indication of a purpose for binding the second port to the second process” (Dynamically bind a second port with the virtual device Borra [Fig.10/item 1008])
Regarding claim 7 in view of claim 1, the references combined disclose “wherein the first process is the same as the second process” (determine if the ID reservations have been found , if yes proceed to bind process Haugh[Figure 4B/item 429] if no proceed to ignore process Haugh[Figure 4B/item 428]), “the first entitlement is different from the second entitlement, and the first port is different from the second port” (receive Information via a First Port Bora[Fig.10/item 1002] and dynamically bind second port with a virtual device Borra [Fig.10/item 1008]).






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ANDERSON whose telephone number is (571)270-5159. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D ANDERSON/           Examiner, Art Unit 2433                                                                                                                                                                                             

/BRANDON HOFFMAN/           Primary Examiner, Art Unit 2433